               Case 5:20-po-00214-JLT Document 11 Filed 02/26/21 Page 1 of 2


     LAW OFFICE OF BRIAN C. ANDRITCH
1
     BRIAN C. ANDRTICH # 203808
2    2140 Merced St., Ste. 105
     Fresno, California 93721
3    Phone: 559-495-0200
4
     Fax: 559-495-0123

5    Attorney for Defendant: Lucas Reider
6

7                           IN THE UNITED STATES DISTRICT COURT

8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                       ) Case No.: 5:20-PO-00214-JLT-1
                                                     )
11
                           Plaintiff,                ) WAIVER OF DEFENDANT’S
12                                                   ) PRESENCE
             vs.                                     )
13                                                   )
14
      LUCAS REIDER,                                  )
                                                     )
15                         Defendants.               )
                                                     )
16
                                                     )
17

18

19          Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, the defendant, Lucas

20   Reider, hereby waives the right to be in present in person in open court upon the hearing of any
21
     motion or other proceeding in this case, including, but not limited to, when the case is set for
22
     trial, when a continuance is ordered, and when any other action is taken by the court before or
23
     after trial, except upon arraignment, plea, empanelment of jury and imposition of sentence.
24

25   Defendant hereby requests the Court to proceed during every absence of him which the Court

26   may permit pursuant to this waiver; agrees that his interests will be deemed represented at all
27
     times by the presence of his attorney, the same as if defendant were personally present; and
28




                                                      -1
                Case 5:20-po-00214-JLT Document 11 Filed 02/26/21 Page 2 of 2


     further agrees to be present in court ready for trial any day and hour the Court may fix in his
1

2    absence.

3           Defendant further acknowledges that he has been informed of his rights under Title 18
4
     U.S.C §§3161-3174 (Speedy Trial Act), and authorizes his attorney to set times and delays under
5
     that Act without defendant being present.
6

7

8                           Dated: 2/25/21
                            ______________________
9                                                                 Lucas Reider
10

11   I agree with and consent to my client’s waiver of appearance.
12

13
     Dated: February 25, 2021                                     _/S/Brian C. Andritch_____
                                                                  Brian C. Andritch
14

15

16   IT IS SO ORDERED.

17      Dated:     February 26, 2021                           /s/ Jennifer L. Thurston
18
                                                        UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28




                                                      -2
